Citation Nr: 0211122	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  95-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability secondary to the veteran's service connected right 
knee disability.  

2.  Entitlement to service connection for a low back 
disability secondary to the veteran's service connected right 
knee disability.

3.  Entitlement to service connection for a left knee 
disability secondary to the veteran's service connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966.  

This matter arises from a January 1995 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Jackson, MS.  The veteran perfected his appeal 
regarding this decision in May 1995.  Since then, the issues 
being considered herein have been before the Board of 
Veterans' Appeals (Board) in Washington, D.C. on three 
separate occasions, (March 1997, December 1998, and January 
2000).  Each time, the Board remanded the claims to the RO 
for additional development.  The case has since been returned 
to the Board. 


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  There is no medical evidence showing that the veteran 
currently has a bilateral hip disability.

3.  The evidence does not establish that the veteran's 
service connected right knee gave way and caused him to fall 
and injure his left knee and low back. 

4.  There is no medical evidence showing that the veteran's 
right knee disability caused him to develop a left knee 
disorder or a low back disorder. 

5.  There is no medical evidence showing that the veteran's 
right knee disability aggravated either his left knee 
disorder or low back disorder.  



CONCLUSION OF LAW

1.  A bilateral hip disability was not aggravated by, nor is 
it proximately due to the veteran's service connected right 
knee disability.  38 U.S.C.A. §§ 1110, 1131 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  A left knee disability was not aggravated by, nor is it 
proximately due to the veteran's service connected right knee 
disability.  38 U.S.C.A. §§ 1110, 1131 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

3.  A low back disability was not aggravated by, nor is it 
proximately due to the veteran's service connected right knee 
disability.  38 U.S.C.A. §§ 1110, 1131 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(i.) Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board observes that the 
statement of the case and supplemental statements of the case 
issued to the veteran over the course of his appeal have 
provided him notice of the law and regulations governing 
entitlement to service connection, identified the evidence 
considered in adjudicating the specific claims on appeal, and 
explained why the claims were denied.  While none of these 
documents set forth what evidence and information in 
connection with this appeal would be obtained by the VA, and 
which would have to be provided by the veteran, as will be 
discussed below, there is no indication that there is 
additional information or evidence relevant to this claim 
that has not been obtained and made part of the record.  
Accordingly, the Board concludes that the essential 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, the relevant post service 
medical treatment records have been obtained, the veteran was 
examined for VA purposes in connection with this claim, and 
opinions have been obtained regarding the relationship 
between claimed disabilities and service.  The veteran has 
not indicated that there are any other records not associated 
with the claims file that could be obtained.  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  Therefore, the Board may 
proceed to address the merits of the veteran's claim.

(ii.)  Service Connection Law and Regulations

In this case, the veteran does not contend, nor does the 
evidence show, that any of the claimed disabilities actually 
had their onset during service.  Rather, the veteran has 
limited his contentions to claiming that the right knee 
disability, for which he has long been service connected, 
caused him to develop after service the disabilities at issue 
on appeal; i.e., a left knee disorder, a low back disorder, 
and a bilateral hip disorder.  Given the limitation the 
veteran has made with respect to his claims, the Board will 
likewise limit its consideration of his claims to this theory 
of entitlement.  Regarding this entitlement, applicable 
criteria provides that disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected, and where a disability is aggravated by 
a service connected disorder, that disability will also be 
service connected.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's contentions in regard to his claims may be 
simply stated.  He maintains that while exiting the cab of 
the tractor/trailer he was operating in July 1993, his 
service connected right knee disability gave way.  This 
caused him to fall to the ground resulting in injuries to his 
low back, bilateral hips and left knee.  The veteran seeks VA 
compensation benefits for the impairment to these joints that 
arose from these injuries.  

With respect to the claim regarding a bilateral hip 
disability, it is significant that while the medical records 
associated with the claims file are rather voluminous, it was 
not until records dated in 1996 that any mention was made of 
complaints of hip pain, at which time those complaints were 
limited to the right hip.  Although a specific diagnosis was 
not made at that time, thereafter the record does show that 
when the veteran was examined for VA purposes in June and 
December 1997, a diagnosis of trochanteric tendinitis 
effecting both hips was made.  After the December 1997 
examination, however, it must be observed that there are no 
further hip complaints noted in any treatment record, and 
when the veteran underwent additional examination for VA 
purposes in connection with his claim in both January 1999 
and May 2000, no hip disability was found.  Hip complaints 
noted at the time of the 1999 examination were clarified as 
being from his lumbar area, and indeed, at the time of the 
May 2000 examination, there were no longer even any 
complaints of hip pain.  Further, X-rays of both hips at that 
time revealed no narrowing of the articular cartilage, 
subchondral sclerosis or osteophyte formation, and it was the 
examiner's conclusion that there was "no objective evidence 
of organic pathology in [the veteran's] hips."  

One of the basic tenets of a claim for service connection is 
competent evidence of the claimed disability.  A condition 
such as a bilateral hip disability would have to be shown by 
medical diagnosis.  See Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  Here, while during this lengthy appeals process, 
the veteran apparently experienced a temporary bout with 
bilateral hip/trochanteric tendinitis, that is now 5 years 
past and was clearly a transitory event.  As set forth above, 
when the veteran was most recently examined for VA purposes 
in connection with his current claim, no pertinent diagnoses 
were entered.  Under these circumstances, it must be 
concluded that the information and evidence of record in this 
case fails to show that the veteran has the disability (a 
bilateral hip disability) for which service connection is now 
sought.  In the absence of medical evidence reflecting the 
current presence of the claimed disability, the appeal in 
this regard is denied.  

With respect to the veteran's claims regarding his low back 
and left knee, the record does establish the current presence 
of a low back disability and a left knee disability.  On the 
most recent examination for VA purposes conducted in May 
2000, these were diagnosed as degenerative disc disease of 
the lumbar spine, and status post anterior cruciate ligament 
reconstruction of the left knee.  The record also establishes 
that the veteran was seen for both left knee and back 
complaints in the aftermath of the 1993 fall he took from his 
tractor/trailer.  (Indeed, the veteran underwent left knee 
anterior cruciate ligament reconstruction surgery shortly 
after this fall.)  Under these circumstances, it is not 
unreasonable to link the veteran's current back and left knee 
disabilities to this 1993 fall.  For purposes of awarding VA 
benefits, however, it must be shown that this fall was caused 
by the veteran's service connected right knee disorder.  

It is the veteran's present contention that his right knee 
gave way while he was exiting his truck, resulting in his 
1993 fall.  The evidence obtained in connection with the 
veteran's present appeal, however, includes the evidence 
considered in connection with his claim for worker's 
compensation benefits that he pursued following his 1993 
fall.  (The veteran's fall occurred while he was employed as 
a truck driver, and it was from his employer's vehicle that 
he fell.)  This evidence, which consists of the records of 
treatment the veteran received immediately after his fall, 
fails to include any mention that the fall was considered to 
have been caused by the right knee giving way.  Indeed, the 
initial report of injury reflects simply that the veteran 
slipped coming out of the tractor.  Similarly, a September 
1993 treatment record reflects that the veteran fell as a 
result of missing a step as he got off a truck.  In records 
dated the following month, the incident was described as 
occurring when the veteran "was descending on the passenger 
side when he reported that his left leg got hung up in the 
step and he fell backwards."  There is no record suggesting 
that this fall was due to the veteran's service connected 
right knee impairment.  

It was only after the veteran's submitted his claim for VA 
benefits in 1994, that he implicated his right knee 
disability as a cause for his left knee and back disorder.  
Although it is certainly possible that the veteran's right 
knee gave way when exiting the truck and that this resulted 
in the 1993 fall and subsequent injuries, there is no 
evidence other than the veteran's contentions to support 
this.  In view of the absence of any mention of such an 
occurrence in any record dated contemporaneous with the fall, 
and it being first mentioned by the veteran only after he 
submitted his claim for VA compensation benefits, the Board 
is not persuaded that the veteran's right knee caused him to 
fall.  Indeed, to conclude on this record that the veteran 
fell because his right knee gave way, would essentially 
permit the veteran to be the final adjudicator of his own 
claim.  Although the Board is required to accept the 
veteran's statements on subjects about which he is competent, 
that does not extend to circumstances such as these.  



Given the Board's conclusion that the evidence fails to 
establish that the veteran's right knee impairment caused his 
1993 fall and resultant injuries, there is no basis for 
concluding that, by this means, the veteran's low back and 
left knee disabilities are proximately due to his right knee 
disability.  Accordingly, the veteran's appeal based on this 
theory of entitlement must be denied.  

In addition to the foregoing, consideration must also be 
given to alternative theories of entitlement permitted under 
38 C.F.R. § 3.310.  In particular, whether the very nature of 
the veteran's right knee disability caused the onset of the 
disabilities at issue, or aggravated them, as for example by 
virtue of it altering his gait or bringing about the over-use 
or imbalance of other joints.  To determine whether this 
occurred, however, obviously requires medical expertise, and 
a review of the large volume of medical evidence before the 
Board, discloses that there are none in which any medical 
professional has expressed the opinion that the veteran's 
right knee disability either caused or aggravated his left 
knee and/or low back disorders.  In this regard, the 
physician who examined the veteran for VA purposes in both 
1999 and 2000 specifically noted that he did not believe the 
veteran's back and left knee problems were the result of, or 
aggravated by, the veteran's right knee disability.  In this 
regard, it was this physician's conclusion that the veteran's 
back disability was more likely than not, the result of an 
injury the veteran sustained in 1979, and that the veteran's 
left knee disability was from the 1993 injury.  

In the absence of any medical evidence showing the veteran's 
right knee disorder was the proximate cause of low back and 
left knee disorders, or that it otherwise aggravated them, it 
may not be concluded the veteran's low back and left knee 
disorders are secondary to his service connected right knee 
disability.  Accordingly, the veteran's claim for service 
connection for low back and left knee disorders based on this 
theory of entitlement must be denied. 




ORDER

Entitlement to service connection for a bilateral hip 
disability, a low back disability and a left knee disability 
claimed to be secondary to the veteran's service connected 
right knee disability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

